/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments with respect to claims 1-56 have been considered but are not persuasive. 
The newly added limitations “wherein the optical amplifying array has a single laser pump or two counter propagating laser pumps” and “ making the optical amplifying array an over pumped amplifier array” are clearly taught by Zhong et al. 
Zhong e al. teaches in FIG. 14b and paragraph [0078] that the second stage EDFA array1420 share a small laser pump.
Furthermore, Zhong et al. teaches in paragraph [0069] that fixed power splitting ratios have fixed ILs for all of the associated optical communication paths that are relatively easy to manage with a conventional EDFA array, which is normally running in a constant gain or constant power mode.
This implies that the fibers are fully saturated. However, to strengthen the rejection, the examiner incorporates the newly used prior art MacCarmck et al. that teaches “making the optical amplifying array an over pumped amplifier array”.
The instant specification recites in paragraph [0042] “wherein the rare earth doped fibers may be fully saturated with the pump light, are referred to herein as over pumped arrays and discussed further with reference to FIGS. 10-12”.
Therefore, in light of the specification, the examiner interprets the phrase “over pumped arrays” to be equivalent to fully saturated fibers. And thus, MacCarmack et al. teaches the newly added claim feature.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2, 14, 47 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (US Patent Application Publication No. 2010/0129082 A1) in view of Winzer et al. (US Patent No. 9,899,792 B1) and MacCormack et al. (US Patent No. 6434295 B1).
Regarding claim 1, Zhong et al. teaches an optical system comprising a first drop-side optical circuit comprising: a multicast-and-select (MCS) switch having a plurality of input ports and a plurality of output ports (Zhong et al., FIG. 14b, 4x8 Multicast switch 1208); a plurality of selective devices, each for blocking some of wavelengths of light passing therethrough and for passing at least one other wavelength therethrough so as to provide output to an output port of said selective device, wherein each of the plurality of selective devices has an input port optically coupled to an output port of the MCS switch (Zhong et al., tunable filters 1430); and, an optical amplifying array comprising a plurality of optical amplifiers, each having an input port optically coupled to one of the selective devices for receiving an optical signal to be amplified (Zhong et al., FIG. 14b, EDFAs 1420), wherein each of the plurality of optical amplifiers comprises one or more rare earth doped optical fibers for amplifying an optical signal propagating therethrough and has an output port for providing an amplified optical signal (EDFA is a rare earth doped fiber amplifier); wherein the optical amplifying array has a single laser pump or two counter propagating laser pumps for providing constant pump light sufficient to fully saturate all of the rare earth doped optical fibers in the optical amplifying array (Zhong e al. teaches in FIG. 14b and paragraph [0078] that the second stage EDFA array1420 share a small laser pump. Furthermore, Zhong et al. teaches in paragraph [0069] that fixed power splitting ratios have fixed ILs for all of the associated optical 
Zhong et al. does not expressly teach that each of at least some of the optical amplifiers has a pump light port for receiving at least a portion of the pump light from the one or more laser pumps or from another of the optical amplifiers and wherein at least one of the optical amplifier is connected to receive portion of the pump light from another of the optical amplifier and making the optical amplifying array an over pumped amplifier array: wherein a number of the one or more laser pumps less than a number of the plurality of optical.
Winzer et al. teaches in Abstract and FIG. 1- FIG. 5 An array of optical amplifiers that recycles the unused pump power of some or all constituent amplifiers thereof where different amplifiers of the array can be configured to receive approximately equal pump power and be used to independently amplify different respective optical signals. The unused pump power can be recycled using one or more optical couplers and/or optical paths that appropriately interconnect different amplifiers of the array (See also claim 1 of Winzer et al.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pump signal distribution configuration of Winzer et al., in the system of Zhong et al. thereby beneficially improving pump-power utilization therein compared to that of conventional optical (Winzer et al., Abstract).
Zhong et al. in view of Winzer et al. still does not expressly teach making the optical amplifying array an over pumped amplifier array.
MacCormack et al. teaches in column 3, lines 20-25 that for optimal amplifier performance, the signal should be injected into fiber 12 farthest from pump source 14 so it can be amplified to a level sufficient to fully saturate the second power stage or later amplifier stages of the multistage amplifier system 10.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the fibers to be fully saturated with the pump light, and thus over 
Regarding claim 2, Zhong et al. in view of Winzer et al. and MacCormack et al. teaches the optical system defined in claim 1, wherein the plurality of selective devices comprise wave blockers or tunable optical filters (Zhong et al., tunable filters 1430).
Regarding claim 14, Zhong et al. in view of Winzer et al. and MacCormack et al. teaches the optical system defined in claim 2, comprising an add side optical circuit (Zhong et al., FIG. 13a), wherein the add side optical circuit comprises: (a) an add-side optical amplifying array comprising a plurality of optical amplifiers, each having an input port for receiving an optical signal to be amplified, wherein each of the plurality of optical amplifiers comprises one or more rare earth doped optical fibers for amplifying an optical signal propagating therethrough and has an output port for providing an amplified optical signal (Zhong et al., FIG. 13b, EFDAs 1206), wherein the add-side optical amplifying array comprises one or more laser pumps for providing pump light to all of the rare earth doped optical fibers in the add-side optical amplifying array, wherein a number of the one or more laser pumps in the add-side optical amplifying array is less than a number of the plurality of optical amplifiers in the add-side optical amplifying array (Zhong et al. teaches in paragraph [0077] a shared pump laser among the EDFAs 1206), wherein the add side optical circuit further comprises: a plurality of add-side selective devices, each for blocking some of wavelengths of light passing therethrough and for passing at least one other wavelength therethrough so as to provide output to an output port of said selective device (Zhong et al., FIG. 13a, tunable filters 1210), wherein each of the plurality of add-side selective devices has an input port optically coupled to an output port of one of the plurality of amplifiers in the add-side optical amplifying array (Zhong et al., FIG. 13a, EDFAs 1206); and, an add-side multicast-and-select switch having a plurality of input ports and a plurality of output ports, wherein each of the plurality of input ports is optically coupled to an output port of one of the plurality of add-side selective devices (Zhong et al., FIG. 13a, 4x8 Multicast switch).

Winzer et al. teaches in Abstract and FIG. 1- FIG. 5 An array of optical amplifiers that recycles the unused pump power of some or all constituent amplifiers thereof where different amplifiers of the array can be configured to receive approximately equal pump power and be used to independently amplify different respective optical signals. The unused pump power can be recycled using one or more optical couplers and/or optical paths that appropriately interconnect different amplifiers of the array (See also claim 1 of Winzer et al.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pump signal distribution configuration of Winzer et al., in the system of Zhong et al. thereby beneficially improving pump-power utilization therein compared to that of conventional optical (Winzer et al., Abstract).
Regarding claim 47, Zhong et al. teaches an optical system comprising an add side optical circuit (Zhong et al., FIG. 13a), wherein the add side optical circuit comprises an add-side optical amplifying array comprising a plurality of optical amplifiers, each having an input port for receiving an optical signal to be amplified, wherein each of the plurality of optical amplifiers comprises one or more rare earth doped optical fibers for amplifying an optical signal propagating therethrough and has an output port for providing an amplified optical signal (Zhong et al., FIG. 13a, EDFAs 1206) wherein the add-side optical amplifying array comprises one or more laser pumps for providing pump light to all of the rare earth doped optical fibers in the add-side optical amplifying array, wherein a number of the one or more laser pumps in the add-side optical amplifying array is less than a number of the plurality of optical amplifiers in the add-side optical amplifying array (Zhong et al. teaches in FIG. 13a and paragraph [0077] one shared pump laser among the EDFAs 1206), wherein the add side optical 
Zhong et al. does not expressly teach that each of at least some of the optical amplifiers has a pump light port for receiving at least a portion of the pump light from the one or more laser pumps or from another of the optical amplifiers and wherein at least one of the optical amplifier is connected to receive portion of the pump light from another of the optical amplifier and making the optical amplifying array an over pumped amplifier array: wherein a number of the one or more laser pumps less than a number of the plurality of optical.
Winzer et al. teaches in Abstract and FIG. 1- FIG. 5 An array of optical amplifiers that recycles the unused pump power of some or all constituent amplifiers thereof where different amplifiers of the array can be configured to receive approximately equal pump power and be used to independently amplify different respective optical signals. The unused pump power can be recycled using one or more optical couplers and/or optical paths that appropriately interconnect different amplifiers of the array (See also claim 1 of Winzer et al.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pump signal distribution configuration of Winzer et al., in the system of Zhong et al. thereby beneficially improving pump-power utilization therein compared to that of conventional optical (Winzer et al., Abstract).
Zhong et al. in view of Winzer et al. still does not expressly teach making the optical amplifying array an over pumped amplifier array.
MacCormack et al. teaches in column 3, lines 20-25 that for optimal amplifier performance, the signal should be injected into fiber 12 farthest from pump source 14 so it can be amplified to a level sufficient to fully saturate the second power stage or later amplifier stages of the multistage amplifier system 10.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the fibers to be fully saturated with the pump light, and thus over pumped array, in the modified system of Zhong et al., as taught by Maccormack et al., because this lead to optimal amplifier performance (MacCormack et al., column 3, line 20).
Regarding claim 50, Zhong et al. in view of Winzer et al. and MacCormack et al. teaches the optical system defined in claim 47, wherein the pump light is sufficient to fully saturate all of the rare .
3.	Claims 4, 9 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. in view of Winzer et al. and MacCormack et al. as applied to claim 2 above, and further in view of Ota.
Regarding claim 4, Zhong et al. in view of Winzer et al. and MacCormack et al. teaches the optical system defined in claim 2, wherein the first drop-side optical circuit comprises: (a) an input amplifier optically coupled to an input port of the MCS switch (Zhong et al., FIG. 14b, EDFAs 1410).
The difference between Zhong et al. in view of Winzer et al. and the claimed invention is that Zhong et al. in view of Winzer et al. does not expressly teach that the input amplifier comprises a gain flattening filter (GFF). 
Ota teaches in paragraph [0300] an optical amplifier 265 comprises an EDFA module 267a and a gain flattening filter 268a.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use optical amplifiers comprising EDFAs and a gain flattening filters, as taught by Ota, in the optical system of Zhong et al., because Gain Flattening Filters (GFFs) flatten or smooth out unequal signal intensities over a specified wavelength range known to occur after EDFA and thus enhances the quality of the signal.
Claim 55 is interpreted and rejected as claim 4.
Regarding claim 9, Zhong et al. in view of Winzer et al., MacCormack et al. and Ota optical system defined in claim 4, wherein each of the one or more amplifiers comprises (a) a gain flattening filter or (b) one or more of rare earth doped optical fibers configured for balancing gain along each of drop optical paths in the first drop-side optical circuit (Ota teaches in paragraph [0300] an optical amplifier 265 comprises an EDFA module 267a and a gain flattening filter 268a).
4.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. in view of Winzer et al., MacCormack et al.  and Ota, as applied to claim 4 above, and further in view of Boduch et al.
Regarding claim 6, Zhong et al. in view of Winzer et al., MacCormack et al.  and Ota does not expressly teach the optical system defined in claim 4, wherein the input port of the first power-splitting circuit is (a) an input port of one of the one or more amplifiers, and wherein an output port of said amplifier is optically coupled to the input port of one of the power splitters., or (b) an input port of one of the power splitters wherein each of output ports of said power splitter is coupled to an input port of one of the one or more amplifiers.
Boduch et al. teaches in FIG. 13 a plurality of 1:J optical splitters coupled to the input port of the Multicast switch of a drop side module. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use splitters, as taught by Boduch et al., in the system of Zhong et al., to facilitate the distribution of signals from different network nodes to different multicast switches and thus increasing the flexibility and reliability of the network.
5.	Claims 11-12 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. in view of Winzer et al., and MacCormack et al. as applied to claims 2 and 47 above, and further in view of Boduch et al.
Regarding claim 11, Zhong et al. in view of Winzer et al. and MacCormack et al. does not expressly teach the optical system defined in claim 2 comprising a second drop-side optical circuit, wherein the second drop-side optical circuit comprises: a multicast-and-select (MCS) switch having a plurality of input ports and a plurality of output ports; a plurality of selective devices, each for blocking some of wavelengths of light passing therethrough and passing at least one other wavelength therethrough so as to provide output to an output port of said selective device, wherein each of the plurality of selective devices has an input port optically coupled to an output port of the MCS switch; and, an optical amplifying array comprising a plurality of optical amplifiers, each having an input port optically coupled to one of the selective devices for receiving an optical signal to be amplified, wherein each of the plurality of optical amplifiers comprises one or more rare earth doped optical fibers for amplifying an optical signal propagating therethrough and has an output port for providing an amplified optical signal, wherein 
Boduch et al. teaches in FIG. 13 a plurality of 1:J optical splitters coupled to the input port of two drop side Multicast switch where the structure of the two drop side modules are identical.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of identical drop side modules of the system of Zhong et al. connected through an optical splitter to increase the capacity of the network.
Regarding claim 12, Zhong et al. in view of Winzer et al. and MacCormack et al. does not expressly teach the optical system defined in claim 2. comprising a second power splitting circuit comprising one or more power splitters and one or more amplifiers, wherein the second power-splitting circuit has an input port and output ports, wherein one or more of the plurality of input ports of the MCS of the first drop-side optical circuit are coupled to one or more of the output ports of the second power -splitting circuit, and wherein one or more of the plurality of input ports of the MCS of the second drop-side optical circuit are coupled to one or more of the output ports of the second power-splitting circuit.
Boduch et al. teaches in FIG. 13 a plurality of 1:J optical splitters coupled to the input port of two drop side Multicast switch where the structure of the two drop side modules are identical.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of identical drop side modules of the system of Zhong et al. connected through an optical splitter to increase the capacity of the network.
Regarding claim 53, Zhong et al. in view of Winzer et al. and MacCormack et al. does not expressly teach the optical system defined in claim 47, further comprising another add-side optical circuit and a combining circuit comprising a power splitter and one or more amplifiers, wherein input ports of the combining circuit are coupled to receive light from the two add-side optical circuits.
Boduch et al. teaches in FIG. 13 a plurality of J:1 optical combiners coupled to the output port of two add side Multicast switch where the structure of the two add side modules are identical.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of identical add side modules of the system of Zhong et al. connected through an optical combiner to increase the capacity of the network.
5.	Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. in view of Winzer et al. and Ota, as applied to claim 55 above, and further in view of Boduch et al.
Regarding claim 56, Zhong et al. in ivew of Winzer et al., MacCormack et al. and Ota does not expressly teach the optical system defined in claim 55, comprising a second power splitting circuit comprising one or more power splitters and one or more amplifiers, wherein the second power-splitting circuit has an input port and output ports, wherein one or more of the plurality of input ports of the MCS of the first drop-side optical circuit are coupled to one or more of the output ports of the second power -splitting circuit, and wherein one or more of the plurality of input ports of the MCS of the second drop-side optical circuit are coupled to one or more of the output ports of the second power-splitting circuit.
Boduch et al. teaches in FIG. 13 a plurality of 1:J optical splitters coupled to the input port of two drop side Multicast switch where the structure of the two drop side modules are identical and where the output ports of the Multicast switches are connected to tunable filters.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINA M SHALABY whose telephone number is (571)272-5386.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MINA M SHALABY/             Examiner, Art Unit 2636